DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 27 is objected to because of the following informalities:
In claim 27, line 4, it appears that “the further comprising” should be --the method further comprising--.

Response to Arguments
Applicant's arguments filed 10/05/22 have been fully considered but they are not persuasive. 
In response to applicant’s arguments, it is noted that Gehring specifically disclose wherein the user device may obtain an image of the optically readable code with the camera of the user device “at home” and wherein the code may be displayed on “a video billboard or on another type of electronic advertisement display” (see paragraph 40).
Gehring then goes on to explicitly state that “While the optically-readable code may be printed on a physical substrate such as a billboard or magazine, the optically-readable code may alternatively be presented on a display device such as a television or a computer display. For example, a QR code or other optically readable code may be caused to be displayed by the content consumption device (e.g., DVR 113, television 112, gateway 111, or computer 114).” (see paragraph 51 of Gehring).
Similarly, as recited within paragraph 70, “The optically-readable code may be stored as data on a computer-readable medium and/or visibly printed onto a physical substrate such as a billboard, magazine, newspaper, or book (e.g., using ink, toner, or another substance). Additionally or alternatively, data representing the optically-readable code may be sent to a display device so that the optically-readable code may be displayed (such as in step 705 of FIG. 7).”
The presentation of the optical code on the television set is merely an alternative method of presentation instead of the public billboard, when utilizing a user device with a camera to read the code.

This is further shown in additional examples, such as Fig. 12 and 14, wherein the user device is also shown as reading the optically readable code directly from the content consumption device for additional purposes, including device status and errors.

Finally, as shown in Fig. 8-10, paragraph 58-63, the optically readable code is associated with the presenting media content, concurrently with the video portion of a media content event (displayed during the video program to provide access to additional contextually appropriate information; paragraph 53, 63-65).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gehring et al. (Gehring) (US 2014/0079374 A1) (of record).
As to claim 26, Gehring discloses a method, comprising:
receiving, at a media device, information that defines a plurality of graphical artifacts, wherein each of the graphical artifacts is associated with one of a plurality of media content events scheduled for broadcasting to the media device and a plurality of other media devices (paragraph 58-59);
storing, in a memory of the media device, the received information that defines the plurality of graphical artifacts (paragraph 58-62);
presenting one of the plurality of media content events to a user, wherein a video portion of the presenting media content event is presented on a display (paragraph 58-63);
accessing, from the memory of the media device, the received information associated with one of the plurality of graphical artifacts that is associated with the presenting media content event (paragraph 58-63);
generating, at the media device, a graphical artifact based on the accessed information (paragraph 58-63);
presenting the graphical artifact on the display concurrently with presentation of the video portion of the media content event (Fig. 8-10; paragraph 58-63); and
capturing, using a portable media device provisioned with an image capture device, at least one image that includes the display that is presenting the graphical artifact (see Gehring at Fig. 4, 401 and paragraph 40), the graphical artifact being associated with the presenting media content, concurrently with the video portion of a media content event (see Gehring Fig. 8-10; paragraph 58-63);
wherein the graphical artifact has machine readable data encoded thereon using a plurality of data marks (machine readable QR codes, see Gehring at paragraph 36 and Fig. 1, 8-10).

As to claim 27, Gehring discloses wherein the information received and stored at the media device further includes duration information that defines a duration of presentation of the graphical artifact, wherein the generated graphical artifact is presented only for the duration defined by the duration information (paragraph 59, 63), the further comprising:
ending presentation of the generated graphical artifact at the end of the duration, wherein presentation of the media content event continues (paragraph 59, 63).

As to claim 28, Gehring discloses identifying, at the portable media device, the graphical artifact in the captured at least one image (see Gehring at paragraph 42-45); and
determining, by the portable media device, the machine readable data of the identified graphical artifact (see Gehring at paragraph 42-45), wherein the machine readable data of the graphical artifact includes information to communicatively couple the portable media device with a remote information system via a communication network (see Gehring at paragraph 43-45), and wherein the at least one operation performed by the portable media device comprises:
receiving, at the portable media device, supplemental information from the remote information system (see Gehring at paragraph 53-54); and
presenting the received supplemental information using the portable media device (see Gehring at paragraph 53-54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gehring in view of Zalewski (US 2014/0156364 A1) (of record).
As to claim 21, while Gehring discloses a method, comprising:
communicating, from a media device to a display, a video portion of a media content event that is presented to a viewer of the display (content presentation device, such as a DVR or STB, outputting video content to display; paragraph 31, 57-58);
defining, at the media device, a presentation location for the graphical artifact (Fig. 8-10, paragraph 63-66), 
adding, by the media device, the graphical artifact within the presentation location, 
presenting, by the media device, on the display at the presentation location the graphical artifact concurrently with continuing presentation of the video portion of the media content event (overlaid onto the displayed video content at a selected position on the display; Fig. 8-10, paragraph 63-66); and 
capturing, using a portable media device provisioned with an image capture device, at least one image that includes the display that is presenting the graphical artifact  (see Gehring at Fig. 4, 401 and paragraph 40), the graphical artifact being associated with the presenting media content event, concurrently with the video portion of a media content event (see Gehring Fig. 8-10; paragraph 58-63),
he fails to specifically disclose identifying, at the media device, a region of the video portion that is suitable for presentation of a graphical artifact, wherein the identifying comprises processing color palette information of the media content event and defining a presentation location for the graphical artifact, and wherein the presentation location is selected from the identified region, wherein the presentation location is selected from the identified region.
In an analogous art, Zalewski discloses a system for a media device to add a graphical artifact to a video presentation (Fig. 1, 10; paragraph 31, 52, 112-113) which will identify, at the media device, a region of the video portion that is suitable for presentation of a graphical artifact (paragraph 31-33), wherein the identifying comprises processing color palette information of the media content event (paragraph 85-94, 109, 135) and defining a presentation location for the graphical artifact, and wherein the presentation location is selected from the identified region, wherein the presentation location is selected from the identified region (presenting graphic in region of display determined to be suitable based upon video analysis; paragraph 31-33, 82-85) so as to determine the region in the video which would not be obstructed by the insertion of additional content (paragraph 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gehring’s system to include identifying, at the media device, a region of the video portion that is suitable for presentation of a graphical artifact, wherein the identifying comprises processing color palette information of the media content event and defining a presentation location for the graphical artifact, and wherein the presentation location is selected from the identified region, wherein the presentation location is selected from the identified region, as taught in combination with Zalewski, for the typical benefit of ensuring that the added additional content does not obstruct important activity within the video.

As to claim 22, Gehring and Zalewski disclose wherein the graphical artifact has machine readable data encoded thereon using a plurality of data marks (machine readable QR codes, see Gehring at paragraph 36 and Fig. 1, 8-10).

As to claim 23, Gehring and Zalewski disclose identifying, at the portable media device, the graphical artifact in the captured at least one image (see Gehring at paragraph 42-45);
determining, by the portable media device, a machine readable data based on the identified graphical artifact (see Gehring at paragraph 42-45); and
operating the portable media device to perform at least one operation based on the determined machine readable data (see Gehring at paragraph 43-45).

As to claim 24, Gehring and Zalewski disclose wherein the machine readable data of the graphical artifact includes information to communicatively couple the portable media device with a remote information system via a communication network (see Gehring at paragraph 43-45), and wherein the at least one operation performed by the portable media device comprises:
receiving, at the portable media device, supplemental information from the remote information system (see Gehring at paragraph 53-54); and
presenting the received supplemental information using the portable media device (see Gehring at paragraph 53-54).

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gehring in view of Liu (US 2017/0257660 A1) (of record).
As to claim 33, while Gehring discloses a method, comprising:
capturing, using a portable media device provisioned with an image capture device, at least one first image or video clip (see Gehring at Fig. 4, 401 and paragraph 40), wherein a portion of the captured first image or video clip includes an image of a display that is presenting a graphical artifact concurrently with presentation of a video portion of a media content event, wherein the graphical artifact is associated with the media content event (overlaid onto the displayed video content at a selected position on the display; Fig. 8-10, paragraph 63-66);
identifying, at the portable media device, the image of the display in the captured first image (paragraph 40-45);
determining, by the portable media device, machine readable data of the graphical artifact, wherein the machine readable data of the graphical artifact includes information to communicatively couple the portable media device with a remote information system via a communication network (see Gehring at paragraph 42-45); 
establishing, by the portable media device, a communication link to the remote information system via the communication network (paragraph 43-45),
receiving, at the portable media device, supplemental information from the remote information system that is specified by the machine readable data of the graphical artifact, wherein the received supplemental information includes at least one of video information and audio information (paragraph 53-54);
displaying the video supplemental information on a display of the portable media device or presenting the audio supplemental information on at least one of a speaker of the portable media device or a set of head phones that are communicatively coupled to the portable media device (paragraph 53-54), he fails to specifically disclose
automatically operating the portable media device to perform a zoom, focusing, or orientation operation of the image capture device, wherein an increased size, improved clarity, or re-orientation of the display presenting the graphical artifact and the presenting media content event or of the graphical artifact, is detectable by the image capture device,
capturing at least one second image or video clip using the image capture device of the portable media device, wherein a portion of the captured second image or video clip includes a larger, greater-focused, or adjusted-orientation image of the display that is presenting the graphical artifact concurrently with presentation of the video portion of a media content event, and
identifying, at the portable media device, the graphical artifact in the captured second image.
In an analogous art, Liu discloses a method of a portable media device capturing an image including a QR code (paragraph 27, 31) which will automatically operate the portable media device to perform a zoom, focusing, or orientation operation of a image capture device, wherein an increased size, improved clarity, or re-orientation of the graphical artifact and the graphical artifact, is detectable by the image capture device (focusing and zooming on the card after performing gesture recognition of the image; Fig. 7, paragraph 28-29), capturing at least one second image or video clip using the image capture device of the portable media device, wherein a portion of the captured second image or video clip includes a larger, greater-focused, or adjusted-orientation image of the graphical artifact (paragraph 28-29), and identifying, at the portable media device, the graphical artifact in the captured second image (paragraph 31) so as to adjust the camera settings to be suitable for acquiring the content of the QR code (paragraph 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gehring’s system to include automatically operating the portable media device to perform a zoom, focusing, or orientation operation of the image capture device, wherein an increased size, improved clarity, or re-orientation of the display presenting the graphical artifact and the presenting media content event or of the graphical artifact, is detectable by the image capture device, capturing at least one second image or video clip using the image capture device of the portable media device, wherein a portion of the captured second image or video clip includes a larger, greater-focused, or adjusted-orientation image of the display that is presenting the graphical artifact concurrently with presentation of the video portion of a media content event, and identifying, at the portable media device, the graphical artifact in the captured second image, as taught in combination with Liu, for the typical benefit of adjusting the camera settings to be suitable for acquiring the content of the QR code.

As to claim 34, Gehring and Liu disclose performing two or more of: the zoom operation to enlarge the display presenting the graphical artifact and the presenting media content event or the graphical artifact in the captured second image (see Liu at paragraph 29); the automatic focusing operation with the image capture device to improve the clarity of the display presenting the graphical artifact  and the presenting media content event or the graphical artifact in the captured second image (see Liu at paragraph 29); and the orientation operation to re-orient the display presenting the graphical artifact and the presenting media content event or the graphical artifact into the center of the captured second image.

	As to claim 35, while Gehring and Liu disclose operating the portable media device to perform a first zoom, focusing, or orientation operation of the image capture device, wherein an increased size, improved clarity, or re-orientation of the display presenting the graphical artifact (see Liu at paragraph 29) and the presenting media content event is detectable by the image capture device, capturing at least one image using the image capture device of the portable media device, wherein a portion of the captured image includes increased size, improved clarity, or re-orientation of the display that is presenting the graphical artifact concurrently with presentation of the video portion of a media content event (see Liu at paragraph 29) and identifying, at the portable media device, the graphical artifact in the captured image, wherein the machine readable data of the graphical artifact is determined from the captured image (see Gehring at paragraph 40-45), they fail to specifically disclose when the machine readable data of the graphical artifact is not determinable from the second captured image, the method further comprising automatically operating the portable media device to perform a second zoom, focusing, or orientation operation of the image capture device, wherein a further increased size, improved clarity, or re-orientation is detectable by the image capture device, capturing at least one third image using the image capture device of the portable media device.
	The examiner takes Official Notice that it was notoriously well known in the art for an image capture device to take repeat a focusing and imaging step, by taking multiple images with different camera settings, so as to correct for any out-of-focus and blurry objects within the image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gehring and Liu’s system to include when the machine readable data of the graphical artifact is not determinable from the second captured image, the method further comprising automatically operating the portable media device to perform a second zoom, focusing, or orientation operation of the image capture device, wherein a further increased size, improved clarity, or re-orientation is detectable by the image capture device, capturing at least one third image using the image capture device of the portable media device for the typical benefit of correcting for any out-of-focus and blurry objects within the image.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gehring and Zalewski and further in view of Hindle et al. (Hindle) (US 2011/0255842 A1) (of record).
As to claim 25, Gehring and Zalewski fail to specifically disclose determining that a language of the audio portion of the presenting media content event is not the same as a native language of the viewer, wherein presenting the supplemental information using the portable media device includes at least one of: displaying a stream of closed captioning text on the display of the portable media device, wherein a language of the presented closed captioning text is different from a language used in dialogue of the presented media content event, and accessing an alternative language portion of the media content event that uses the native language of the viewer.
	In an analogous art, Hindle discloses a system for customizing media content based upon user preferences (Fig. 7, paragraph 67-74), which will determine that a language of the audio portion of the presenting media content event is not the same as a native language of the viewer (paragraph 73-74), wherein presenting the supplemental information includes at least one of: wherein a language of the presented closed captioning text is different from a language used in dialogue of the presented media content event (paragraph 73-74), and accessing an alternative language portion of the media content event that uses the native language of the viewer (paragraph 73-74) so as to automatically present the information according to the preferences of the viewer (paragraph 57, 67-74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gehring’s system to include determining that a language of the audio portion of the presenting media content event is not the same as a native language of the viewer, wherein presenting the supplemental information using the portable media device includes at least one of: displaying a stream of closed captioning text on the display of the portable media device, wherein a language of the presented closed captioning text is different from a language used in dialogue of the presented media content event, and accessing an alternative language portion of the media content event that uses the native language of the viewer, as taught in combination with Hindle, for the typical benefit of automatically presenting the information according to the preferences of the viewer.

Claims 29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gehring in view of Finlow-Bates et al. (Finlow) (US 2015/0014417 A1) (of record).
As to claim 29, while Gehring discloses presenting the supplemental information using the portable media device, they fail to specifically disclose receiving, at the portable media device, a stream of closed captioning text, and displaying the stream of closed captioning text on a display of the portable media device, wherein presentation time information of the closed captioning text is used to synchronize presentation of the closed captioning text being presented on a display of the portable media device with the presenting media content event.
	In an analogous art, Finlow discloses a system for presenting supplemental content related to a media presentation (Fig. 2, paragraph 26-29) by receiving, at a portable media device, a stream of closed captioning text (paragraph 15, 29-32), and displaying the stream of closed captioning text on a display of the portable media device, wherein presentation time information of the closed captioning text is used to synchronize presentation of the closed captioning text being presented on a display of the portable media device with the presenting media content event (paragraph 29, 36) so as to provide the viewer with access to additional closed captioning information for the presentation in a plurality of different possible languages based upon viewer preferences (paragraph 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gehring’s system to include receiving, at the portable media device, a stream of closed captioning text, and displaying the stream of closed captioning text on a display of the portable media device, wherein presentation time information of the closed captioning text is used to synchronize presentation of the closed captioning text being presented on a display of the portable media device with the presenting media content event, as taught in combination with Finlow, for the typical benefit of providing the viewer with access to additional closed captioning information for the presentation in a plurality of different possible languages based upon viewer preferences.

As to claim 31, while Gehring discloses presenting the supplemental information using the portable media device, they fail to specifically disclose receiving, at the portable media device, a stream of audio content that corresponds to the audio content of the presenting media content event; and presenting the stream of audio content using at least one of a speaker of the portable media device or a set of head phones that are communicatively coupled to the portable media device, wherein presentation time information of the audio content is used to synchronize presentation of the audio content being presented by the portable media device with the presenting media content event.
	In an analogous art, Finlow discloses a system for presenting supplemental content related to a media presentation (Fig. 2, paragraph 26-29) by receiving, at a portable media device, a stream of audio content that corresponds to the audio content of the presenting media content event (paragraph 15, 22, 29, 31) and presenting the stream of audio content using at least one of a speaker of the portable media device or a set of head phones that are communicatively coupled to the portable media device, wherein presentation time information of the audio content is used to synchronize presentation of the audio content being presented by the portable media device with the presenting media content event (paragraph 29, 36) so as to provide the viewer with access to additional audio information related to the presentation (paragraph 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gehring’s system to include receiving, at the portable media device, a stream of audio content that corresponds to the audio content of the presenting media content event; and presenting the stream of audio content using at least one of a speaker of the portable media device or a set of head phones that are communicatively coupled to the portable media device, wherein presentation time information of the audio content is used to synchronize presentation of the audio content being presented by the portable media device with the presenting media content event, as taught in combination with Finlow, for the typical benefit of providing the viewer with access to additional audio information related to the presentation.

Claims 30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gehring in view of Finlow and Hindle.
As to claim 30, Gehring and Finlow fail to specifically disclose determining that a language of the audio portion of the presenting media content event is not the same as a native language of the user who is viewing the presenting media content event, wherein the presenting closed captioning text on the display of the portable media device uses text of the native language of the user.
	In an analogous art, Hindle discloses a system for customizing media content based upon user preferences (Fig. 7, paragraph 67-74), which will determine that a language of the audio portion of the presenting media content event is not the same as a native language of the viewer (paragraph 73-74), wherein the presenting closed captioning text on the display of the portable media device uses text of the native language of the user (paragraph 73-74) so as to automatically present the information according to the preferences of the viewer (paragraph 57, 67-74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gehring’s system to include determining that a language of the audio portion of the presenting media content event is not the same as a native language of the user who is viewing the presenting media content event, wherein the presenting closed captioning text on the display of the portable media device uses text of the native language of the user, as taught in combination with Hindle, for the typical benefit of automatically presenting the information according to the preferences of the viewer.

As to claim 32, Gehring and Finlow fail to specifically disclose determining that a language of the audio portion of the presenting media content event is not the same as a native language of the user who is viewing the presenting media content event, wherein the stream of audio content being presented by the portable media device is in the native language of the user.
	In an analogous art, Hindle discloses a system for customizing media content based upon user preferences (Fig. 7, paragraph 67-74), which will determine that a language of the audio portion of the presenting media content event is not the same as a native language of the viewer (paragraph 67-74), wherein the stream of audio content being presented by the portable media device is in the native language of the user (paragraph 67-74) so as to automatically present the information according to the preferences of the viewer (paragraph 57, 67-74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gehring’s system to include determining that a language of the audio portion of the presenting media content event is not the same as a native language of the user who is viewing the presenting media content event, wherein the stream of audio content being presented by the portable media device is in the native language of the user, as taught in combination with Hindle, for the typical benefit of automatically presenting the information according to the preferences of the viewer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/           Primary Examiner, Art Unit 2424